Appeals from an order of the Supreme Court at Special Term, entered March 21, 1980 in Albany County, which granted plaintiffs’ motion for leave to serve an amended complaint. Order affirmed, with costs. We note only that on oral argument it was conceded the ad damnum clause in the amended complaint in the action brought by plaintiff Richard Reinitz against defendant County of Albany, is to be limited to $1,500,000, that being the sum sought in the amended notice of claim. Sweeney, J.P., Casey, Yesawich, Jr., Weiss and Herlihy, JJ., concur.